J-S21027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER NGUYEN                         :
                                               :
                       Appellant               :   No. 1203 MDA 2021


             Appeal from the PCRA Order Entered August 30, 2021,
                in the Court of Common Pleas of Berks County,
             Criminal Division at No(s): CP-06-CR-0005541-2005.


BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED: JULY 26, 2022

        Christopher Nguyen appeals from the order denying his third petition

filed pursuant to the Post Conviction Relief Act (“PCRA”) as untimely filed. 42

Pa.C.S.A. §§ 9541-46. We affirm.

        In 2006, a jury convicted Nguyen of third-degree murder, conspiracy,

and related charges as a result of the death of Huey Pigford (“the victim”).

Previously this Court cited the trial court’s summary of the pertinent facts as

follows:

              In the early morning hours of June 5, 2005, a group of
        people gathered in the apartment of one Michelle Grubb (Grubb),
        located at 710 North Second Street in Reading, Berks County,
        Pennsylvania. [Nguyen] was among the six or seven males who
        came to the apartment for a get-together. Within an hour of
        everyone arriving, a bottle was dropped from the third[-]floor fire
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S21027-22


     escape outside of Ms. Grubb’s apartment. At that point, Ms.
     Grubb’s neighbor, Huey Pigford (‘Big Man’) called her to come
     downstairs. Big Man was standing by the alleyway with two other
     men, Mikey and Jason, Grubb went down to speak to him and he
     told her someone had dropped a bottle from her fire escape. Big
     Man said ‘we need to get this cleaned up because kids play here.’
     Grubb told Big Man she would take care of it and that she was
     trying to get the guys to leave. When Grubb asked the men to
     leave, they told her they were waiting for their ride. They left
     within ten or fifteen minutes and she then locked the door. Within
     a couple of minutes, Grubb heard a lot of gunshots fired.

           On that weekend, Amy Incledon (Incledon) was staying with
     Grubb in her apartment. Incledon saw [Nguyen] who she knew
     as ‘Chris’ at the party. She also saw Dontrell Gonzalez in the
     apartment; she testified that he had a gun in his pants. The men
     were arguing whether to pick up the glass from the dropped beer
     bottle. Incledon also heard the gunshots after the men left the
     apartment.

           Wendy Collado (Collado) lived next door to Big Man. On the
     night in question, Collado and her children were sleeping when
     she heard several gunshots and Latricia Diggs (Diggs) began
     knocking on her window, telling her to call 911. Diggs asked for
     the keys to [Collado’s] vehicle to transport Big Man to the hospital.
     Collado saw Big Man at the bottom of the steps right in front of
     her apartment. Big Man was standing there, holding his side.
     Collado gave Diggs the keys and went back inside, locked her
     doors and stayed in her living room. Collado never saw Big Man
     nor Diggs with a gun and a subsequent search of her vehicle did
     not produce one.

            On the night in question, Rosalinda Cruz (Cruz) was walking
     in the area of the 700 block of North Second Street in Reading,
     with two other young women, her cousin and a friend, when they
     stopped to talk to some males. Her [cousin] Nashieda was talking
     to Andrew Gonzalez and Dontrell Gonzalez. Cruz testified that the
     first car that came up to them had [Nguyen] in it. [Nguyen’s] car
     was on the right side of Front Street. One Nelson Concepcion was
     in one of the cars. The males told these girls that they were going
     to a party and asked them to come along. Cruz said her friend
     Erica liked [Nguyen], so they wound up going with them.

          Cruz was in Grubb’s apartment when Nelson Concepcion
     threw the beer bottle off of the fire escape. She heard yelling back


                                     -2-
J-S21027-22


      and forth and her name being called, telling her and her friends to
      ‘get their butts outside.’ She went down on the side where Big
      Man, Jason and Mike were standing. Her cousin offered to pick up
      the broken pieces of glass but Big Man wouldn’t allow it. He
      wanted Nelson to come [and] pick it up. Nelson then got on the
      phone and made a call, saying, ‘Yo, we got problems. I need you
      to come handle this.’

             Within five minutes, Cruz saw [Nguyen] come around the
      corner, and [Nguyen] asked, ‘Is there a problem?’ Big Man
      replied, ‘I don’t know, is there a problem?’ Cruz saw [Nguyen] go
      behind a van and she heard a sound like ‘cocking it back.’ Big
      Man told the girls to run; Cruz said she started taking off and all
      she heard was boom, boom, boom, shots being fired. She ended
      up in-between two cars, kneeling down and screaming. She then
      saw [Nguyen] come back out, running across the street towards
      Big Man. She testified that [Nguyen] just stated shooting boom,
      boom, boom, boom, boom. She didn’t know what type of gun it
      was but she knew it was black. [Cruz] did not see Big Man with a
      gun, Cruz said the gun in [Nguyen’s] hand was approximately
      eight inches long. The record also showed that [Nguyen] was not
      licensed to carry a firearm.

           Dr. Barbara Bollinger performed the autopsy on the victim,
      Big Man. She determined that the cause of death was a gunshot
      wound to the chest.

Commonwealth v. Nguyen, 990 A.2d 50 (Pa. Super. 2009), non-

precedential memorandum at 1-3 (citations omitted).

      Nguyen was tried before a jury along with Gonzalez’ brothers. Relevant

to the instant appeal, Matthew Branford testified that all three men are his

first cousins. He further testified that, in late June of 2005, they stayed with

him, and the police arrested all three of them at his residence. Branford also

testified that he met with a detective in the case about guns. According to

Branford he told the detective that “Dontrell has a .40 caliber, [Nguyen] has

a .32 and Andrew had a 9 millimeter.” N.T., 6/5/06, at 47.


                                     -3-
J-S21027-22



      On cross-examination by trial counsel, Branford confirmed that he was

in jail at that time of trial. When asked what he had been promised for his

testimony, Branford responded, “Absolutely nothing.”      Id. at 50.    When

questioned further, he denied that he ever asked the detective if he could get

any “consideration” for his testimony.   Id. at 51.

      On June 8, 2006, the jury convicted Nguyen as noted above. On July

28, 2006, the trial court sentenced him to an aggregate term of twenty to

forty years of imprisonment. Nguyen appealed to this Court, and we affirmed

his judgment of sentence after determining that all his issues were waived.

See Commonwealth v. Nguyen, 931 A.2d 50 (Pa. Super. 2007).

Thereafter, Nguyen filed a PCRA petition, and, on January 16, 2009, the PCRA

court reinstated his appellate rights nunc pro tunc.

      Nguyen filed an appeal to this Court in which he claimed that the

evidence was insufficient to support the jury’s determination that the

Commonwealth had disproved his claim of self-defense, as well as a challenge

to the weight of the evidence supporting his convictions. Finding no merit to

these claims, we affirmed his judgment of sentence on December 24, 2009.

See Nguyen, supra.        Our Supreme Court denied Nguyen’s petition for

allowance of appeal on June 15, 2010. Commonwealth v. Nguyen, 996

A.2d 1068 (Pa. 2010). Nguyen did not seek further review.




                                     -4-
J-S21027-22



       On May 11, 2011, Nguyen filed a pro se PCRA petition.1 Among the

issues raised therein, Nguyen claimed that trial counsel was ineffective for

failing to object to the false and perjured testimony of Branford during trial

and for failing to move for a mistrial.          The PCRA court appointed counsel,

who, on April 18, 2012, filed a “no-merit” letter and petition to withdraw

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

Thereafter, the PCRA court issued a Pa.R.A.P. 907 notice of its intent to

dismiss Nguyen’s without a hearing and granted counsel’s petition to

withdraw.     After being granted several time extensions, Nguyen filed a

response. By order entered January 4, 2013, the PCRA court denied Nguyen’s

first PCRA petition.

       Nguyen filed a timely appeal to this Court, which we later dismissed

because Nguyen failed to file a brief. On June 3, 2016, Nguyen filed a second

pro se PCRA petition. On January 10, 2017, Nguyen filed a motion to withdraw

this petition, which the PCRA court granted.

       On March 16, 2020, Nguyen filed the pro se PCRA petition at issue, his

third. Turner, supra. The PCRA court twice denied Nguyen’s motions for the

appointment of counsel. The Commonwealth filed its response to Nguyen’s

petition on July 9, 2021. On July 20, 2021, the PCRA court issued a Pa.R.A.P.
____________________________________________


1 Because Nguyen’s direct appeal rights were reinstated nunc pro tunc as a
result of his first PCRA petition, this subsequent petition is considered his first
PCRA petition for timeliness purposes. Commonwealth v. Turner, 73 A.3d
1283, 1286 (Pa. Super. 2013).

                                           -5-
J-S21027-22



907 notice of its intent to dismiss Nguyen’s without a hearing. Nguyen filed

pro se responses. By order entered August 30, 2021, the PCRA court denied

Nguyen’s third petition as untimely. Nguyen timely appealed to this Court.

Both Nguyen and the PCRA court have complied with Pa.R.A.P. 1925.

       Nguyen raises the following issues on appeal:

          1. Whether the PCRA Court committed an error of law and
             abused [its] discretion by concluding that Nguyen’s third pro
             se PCRA petition was untimely and overlooked the fact that
             he filed his petition within the one-year newly-discovered
             fact exception under 42 Pa.C.S.A. § 9545(b)(1)(ii) and
             (b)(2)?

          2. Whether the PCRA Court committed an error of law and
             abused its discretion by failing to find that the
             Commonwealth violated [Brady v. Maryland, 373 U.S. 83
             (1963)], and its progeny, because the prosecutor failed to
             disclose the existence of a deal given to Matthew Branford
             in exchange for his testimony against Nguyen?

Nguyen’s Brief at 5 (italics added).2

       In addressing his first issue, we consider the PCRA court’s conclusion

that Nguyen’s third PCRA petition was untimely filed, and that he failed to

establish a time-bar exception. The timeliness of a post-conviction petition is

jurisdictional. Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super.

2013). Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment



____________________________________________


2 The Commonwealth did not file a brief. Thus, we deny Nguyen’s motion to
strike and/or preclude the Commonwealth’s untimely brief as moot.


                                           -6-
J-S21027-22



becomes final unless the petition alleges, and the petitioner proves, that an

exception to the time for filing the petition is met.

      The three narrow statutory exceptions to the one-year time bar are as

follows: “(1) interference by government officials in the presentation of the

claim; (2) newly discovered facts; and (3) an after-recognized constitutional

right.” Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citing 42 Pa.C.S.A. § 9545(b)(1)(i-iii)). Here, Miller was required to file his

PCRA petition invoking one of these statutory exceptions within 60 days of the

date the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(2). In

addition, exceptions to the PCRA’s time bar must be pled in the petition and

may not be raised for the first time on appeal. Commonwealth v. Burton,

936 A.2d 521, 525 (Pa. Super. 2007); see also Pa.R.A.P. 302(a) (providing

that issues not raised before the lower court are waived and cannot be raised

for the first time on appeal). Moreover, a PCRA petitioner must file his petition

“within one year of date the claim could have been presented.” 42 Pa.C.S.A.

§ 9545(b)(2).

      Finally, if a PCRA petition is untimely and the petitioner has not pled and

proven an exception “neither this Court nor the [PCRA] court has jurisdiction

over the petition.   Without jurisdiction, we simply do not have the legal

authority   to   address   the   substantive   claims.”   Commonwealth        v.

Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007) (citation omitted).

      Here, Nguyen’s judgment of sentence became final on September 13,

2010, ninety days after our Supreme Court denied his petition for allowance

                                      -7-
J-S21027-22



of appeal, and the time for filing a writ of certiorari to the United States

Supreme Court expired. See 42 Pa.C.S.A. § 9545(b)(3). Therefore, Nguyen

had until September 13, 2011, to file a timely petition. Because Nguyen filed

his third PCRA petition in 2020, it is patently untimely unless he has satisfied

his burden of pleading and proving that one of the enumerated exceptions

applies. See Hernandez, supra.

       Nguyen failed to prove an exception to the PCRA’s time bar. In his pro

se petition, Nguyen asserted he could establish the newly discovered fact

exception.3 As this Court has previously summarized:

             The timeliness exception set forth in Section
          9545(b)(1)(ii) requires a petitioner to demonstrate he did
          not know the facts upon which he based his petition and
          could not have learned of those facts earlier by the exercise
          of due diligence. Due diligence demands that the petitioner
          take reasonable steps to protect his own interests. A
          petitioner must explain why he could not have learned the
          new fact(s) earlier with the exercise of due diligence. This
          rule is strictly enforced. Additionally, the focus of this
          exception is on the newly discovered facts, not on a newly
          discovered or newly willing source for previously known
          facts.

             The timeliness exception set forth at Section
          9545(b)(1)(ii) has often mistakenly been referred to as the
          “after-discovered evidence” exception.       This shorthand
          reference was a misnomer, since the plain language of
          subsection (b)(1)(ii) does not require the petitioner to allege
          and prove a claim of “after-discovered evidence.” Rather,

____________________________________________


3 Although Nguyen also states in his PCRA petition that he was unaware that
the Commonwealth committed a Brady violation by failing to reveal its deal
with Branford, he does not argue the government-interference exception to
the PCRA’s time bar.


                                           -8-
J-S21027-22


         as an initial jurisdictional threshold, Section 9545(b)(1)(ii)
         requires a petitioner to allege and prove that there were
         facts unknown to him and that he exercised due diligence in
         discovering those facts. Once jurisdiction is established, a
         PCRA petitioner can present a substantive after-discovered
         evidence claim.

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015) (citations

omitted).

      Here, Nguyen claims that he only recently learned from Branford that

Branford perjured himself at trial when he testified that he did not have a deal

with the Commonwealth. The PCRA court found no merit to this claim because

Nguyen could not establish due diligence regarding the alleged newly

discovered fact, i.e., that Branford actually made             a deal with the

Commonwealth in return for his testimony against Nguyen.                The court

explained:

            [Nguyen] avers that he became aware of this information
         on December 9, 2019 when he saw his cousin within the
         department of corrections facility and that he filed his
         petition promptly. However, this filing is more than thirteen
         years after his trial. In light of the familial relationship with
         [Branford], who is his cousin, even if there was no personal
         contact between them since trial, there is no explanation
         why [Nguyen] could not have learned the alleged “new”
         facts earlier and the due diligence prong is not met.

Rule 907 Notice, 7/16/21, at 4 (unnumbered).

      Our review of the record supports the PCRA court’s conclusion that

Nguyen did not plead and prove due diligence.              Nguyen’s self-serving

statement that he had no contact with Branford “since 2006 after their fall out

when Branford testified against him” is insufficient, in and of itself, to warrant

                                       -9-
J-S21027-22



an evidentiary hearing.     Nguyen’s Brief at 14.     Although he states that

Branford made this confession to him in a recorded prison phone call, his

petition does not include a sworn affidavit from Branford. See Pa.R.Crim.P.

902(12)(b).

      Finally, in his 2011 PCRA petition, Nguyen asserted that trial counsel

was ineffective for failing to object to Branford’s “false and perjured

testimony” and move for a mistrial.       PCRA Court Opinion, 1/4/13, at 9.

Because Nguyen believed Branford perjured himself at trial in 2012, his

present claim does not present a new fact.      The fact that Branford, seven

years later, has now confirmed Nguyen’s suspicions is of no moment. At best,

Branford’s admissions amount to no more than a “newly willing source of

previously known facts.” Commonwealth v. Ward-Green, 141 A.3d 527,

533 (Pa. Super. 2016). Such a source does not qualify as a fact unknown to

the petitioner. Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super.

2015).

      The PCRA court further found that, even if it had jurisdiction to consider

Nguyen substantive claim as after-discovered evidence, it would fail. A PCRA

petitioner is entitled to post-conviction relief if he can establish “the

unavailability at the time of trial of exculpatory evidence that has subsequently

become available and would have changed the outcome of the trial if it had

been introduced.” 42 Pa.C.S.A. § 9543(a)(2)(vi). When discussing the test

in the context of a PCRA appeal, our Supreme Court summarized:




                                     - 10 -
J-S21027-22


             [W]e have viewed this analysis in criminal cases as
         comprising four distinct requirements, each of which, if
         unproven by the petitioner, is fatal to the request for a new
         trial. As stated, the four-part test requires the petitioner to
         demonstrate the new evidence: (1) could not have been
         obtained prior to the conclusion of trial by the exercise of
         reasonable diligence; (2) is not merely corroborative or
         cumulative; (3) will not be used solely to impeach the
         credibility of a witness; and (4) would likely result in a
         different verdict if a new trial were granted. The test applies
         with full force to claims arising under Section 9543(a)(2)(vi)
         of the PCRA. In addition, we have held the proposed new
         evidence must be producible and admissible.

Commonwealth v. Small, 189 A.3d 961, 972 (Pa. 2018) (citations omitted).

      Credibility determinations are an integral part of determining whether a

PCRA petitioner has presented after-discovered evidence that would entitle

him to a new trial. See, e.g., Small, 189 A.3d at 978-79 (remanding for the

PCRA court to make relevant credibility determinations).       We have stated,

prior to granting a new trial based on after-discovered evidence, “a court must

assess whether the alleged after-discovered evidence is of such a nature and

character that it would likely compel a different verdict if a new trial is

granted.”   Commonwealth v. Padillas, 997 A.2d 356, 365 (Pa. Super.

2010). “In making this determination, a court should consider the integrity of

the alleged after-discovered evidence, the motive of those offering the

evidence, and the overall strength of the evidence supporting the conviction.”

Id.

      Here, the PCRA court found that Nguyen could not establish the four-

part test enumerated in Small because the “new” evidence would only be



                                     - 11 -
J-S21027-22



used for impeachment and, given the other testimony presented at trial,

Nguyen could not establish prejudice:

            The information alleged to be provided by [Branford] that
        is the basis for this PCRA filing is about an undisclosed ‘deal’
        for his trial testimony, instructions to lie on the stand and
        alleged coaching by the prosecution. All would be solely
        impeachment testimony tending to show that his trial
        testimony should not be believed. The mere possibility that
        an item of (potentially) undisclosed information might have
        helped the defense does not establish materiality or the
        inference that the verdict would have been different.

            [Nguyen] is not asserting any new facts about the
        offense through this averred ‘new’ information testimony
        that would tend to show that he is not guilty of the crime for
        which he was convicted or that he suffered any prejudice.
        The trial testimony of [Branford], who is the source of the
        alleged “new” information, was that [Nguyen] had a .32
        caliber firearm on his person on the night of the murder.
        The fact that [Nguyen] was in possession of the murder
        weapon was not contested nor was this fact obtained solely
        from [Branford] as the sole witness. Other witnesses
        similarly put the weapon in the hand of [Nguyen]. Further,
        [Nguyen] himself admitted to shooting the victim but
        contended that he did so in self-defense.

Rule 907 Notice, 7/16/21, at 5 (unnumbered).            Thus, the PCRA court

concluded that Nguyen’s after-discovered evidence “[did] not constitute

exculpatory evidence that would have changed the outcome of the trial had

this information been introduced to the jury.” Id.

     Again, our review of the record supports the PCRA court’s conclusion.

Given the other evidence at trial detailed above, Branford’s brief testimony

about gun ownership would not have altered the jury’s verdict. Indeed, as

the jury found Nguyen guilty of conspiracy, he would still be guilty of third-


                                    - 12 -
J-S21027-22



degree murder, even if the evidence had revealed a different murder weapon.

See Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004)

(explaining that a conspirator is responsible for acts of co-conspirator done in

furtherance of their agreement).

      In sum, the PCRA court correctly determined that Nguyen could not

meet the newly discovered fact exception to the PCRA’s time bar. As such,

we lack jurisdiction to address the merits of his second issue. Derrickson,

supra. We therefore affirm the PCRA court’s order denying Nguyen post-

conviction relief.

      Motion to Strike denied. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/26/2022




                                     - 13 -